         Case 2:19-cv-05101-WB Document 40 Filed 04/24/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REGINA SMITH,                                             CIVIL ACTION
                     Plaintiff,

              v.

NMC WOLLARD, INC., WOLLARD                                NO. 19-5101
AIRPORT EQUIPMENT, INC.,
WOLLARD EQUIPMENT CO., INC.,
NORTHWESTERN MOTOR CO., INC.,
DIVISION OF MOBILITY INC.,
STEINGART ACQUISITION CO., INC.,
CRITON TECHNOLGOIES WOLLARD
AIRPORT EQUIPMENT COMPANY,
HOBART BROTHERS, LLC,
               Defendants.

                                         ORDER

       AND NOW, this 24th day of April, 2020, upon consideration of Defendant Hobart

Brothers LLC’s Motion to Dismiss for Lack of Jurisdiction and Failure to State a Claim (ECF

No. 27), Plaintiff’s Response in Opposition (ECF No. 30), and Defendant’s Reply in Support

(ECF No. 32), IT IS ORDERED that Defendant’s Motion to Dismiss for Lack of Jurisdiction is

DENIED. Defendant’s Motion to Dismiss for Failure to State a Claim is GRANTED.

Plaintiff’s Second Amended Complaint is DISMISSED WITHOUT PREJUDICE.



                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
